TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00469-CR
                                      NO. 03-01-00470-CR
                                      NO. 03-01-00471-CR




                               John Robert Jimenez, Appellant

                                                v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
   NOS. 52,011, 52,012 & 52,013, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




               Appellant John Robert Jimenez pleaded guilty to one count of aggravated sexual

assault and one count of indecency with a child in both Bell County cause number 52,011 and cause

number 52,012. He pleaded guilty to two counts of indecency with a child in cause number 52, 013.

The district court sentenced appellant to imprisonment for life for each count of aggravated sexual

assault, and to imprisonment for twenty years for each count of indecency with a child.

               Appellant’s court-appointed attorney filed a brief concluding that the appeals are

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the records demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, and appellant was advised

of his right to examine the appellate records and to file a pro se brief. No pro se brief has been filed.

                We have reviewed the records and counsel’s brief and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the appeals.

Counsel’s motion to withdraw is granted.

                The judgments of conviction are affirmed.




                                                __________________________________________

                                                Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Affirmed

Filed: November 8, 2001

Do Not Publish




                                                   2